DETAILED ACTION
EXAMINER’S PROPOSED AMENDMENTS TO THE CLAIMS
1. (Currently Amended) A vending machine having a vended product lifting retrieval mechanism provided therein, said vended product lifting retrieval mechanism comprising: a frame assembly mounted internally within the vending machine forming at least a portion of a product retrieval bin, and having front and rear walls, internal walls,  and an upwardly open upper portion; a retrieval door pivotally mounted to the vending machine so as to move pivotally within the frame assembly between open and closed positions, and to provide an opening into the product retrieval bin when in the open position, said retrieval door having a front surface, singly opposing and directly attached spaced apart sidewalls extending rearwardly from the front surface of the retrieval door, and a rear panel extending between the singly opposing and directly attached spaced apart sidewalls, wherein the singly opposing and directly attached spaced apart sidewalls are positioned within the product retrieval bin internal walls, a lifting body, for receiving a vended product, movable within the product retrieval bin between a lowered angled bottom position beneath a lowermost portion of the opening into the product retrieval bin, and a horizontal raised bottom position, internal walls, the opposing, single, spaced apart sidewalls each having an a upper portion pivotally attached to the singly opposing and directly attached spaced apart side walls of the retrieval door, the lifting body, including the interconnected bottom member and the the lowered angled bottom position and the horizontal raised bottom position to a height higher than the lowered angled bottom position as the retrieval door is moved between said closed and open positions, with the horizontal raised bottom position of the interconnected bottom member presenting the vended product resting on the interconnected bottom member at a desired raised height for product retrieval.


6. (Currently Amended) A method of delivering a vended product of a vending machine to a desired height comprising the steps of: providing a delivery door, within a frame assembly, at a desired level suitable for all customers to retrieve vended products that can move between closed and open positions, and a product delivery bin having internal walls, the delivery door assembly including singly opposing and directly attached spaced apart sidewalls extending rearwardly therefrom and positioned within the product delivery bin internal walls; providing a vended product delivery lift that is movable between a first lowered angle bottom position beneath a lowermost portion of an opening into a product retrieval bin, and a second horizontal raised bottom position within a substantial portion of an interior space of the delivery bin, the vended product delivery lift comprising a bottom member, for receiving a vended product resting thereon, directly connected to and extending between a pair of single, vertically extending spaced apart, opposing side members, wherein the spaced apart opposing side members and bottom member are positioned entirely within the product delivery bin internal walls, an upper portion of each of the single, vertically extending spaced and directly attached spaced apart sidewalls of the delivery door assembly that are together movable between said closed and open positions; causing the vended product delivery lift to be raised from the first lowered angled bottom position to the second horizontal raised bottom position at a height higher than the first lowered angle bottom position as the delivery door assembly is moved from said closed position to said open position for presenting the bottom member and the vended product resting thereon at a desired raised height for product retrieval, and causing an inside surface of the delivery door assembly to serve as an anti-pilfering shield when the delivery door assembly is in said open position.

13. (Currently Amended) A vending machine having a vended product retrieval mechanism provided therein comprising: a frame assembly mounted internally within the vending machine forming at least a portion of a product retrieval bin having internal walls, and having front and rear walls and an open upper portion; a retrieval door movably mounted to the vending machine so as to move within the frame assembly between open and closed positions, and to provide an opening into a product retrieval bin when in the open position; singly, opposing and directly attached spaced apart sidewalls extending rearwardly from said retrieval door and a rear panel extending between the singly, opposing and directly attached spaced apart sidewalls and positioned within the product retrieval bin internal walls, a lifting body for receiving a vended product comprising opposing, single spaced apart side members; and a bottom member being directly interconnected to a lower portion of each of the opposing, single wherein the opposing, single, spaced apart side members and bottom member are positioned entirely within the product retrieval bin internal walls, an upper portion of each of the opposing, single spaced apart side members including a movable connection to the singly, opposing and directly attached spaced apart sidewalls of the retrieval door, the lifting body being positioned so as to be movable within the interior of the product retrieval bin between a lowered angled bottom position beneath a lowermost portion of the opening into the product retrieval bin and a horizontal raised bottom positionat a height higher than the lowered angle bottom position as a function of the retrieval door movement between said closed and open positions, respectively, with the horizontal raised bottom position of the lifting body presenting the bottom member and the vended product resting thereon the bottom member at a desired raised height for product retrieval.


15. (Currently Amended) A vending machine having a vended product lifting retrieval mechanism provided therein, said vended product lifting retrieval mechanism comprising: a product retrieval bin assembly mounted internally within the vending machine and having internal walls; a product retrieval door assembly mounted to the vending machine so as to move between open and closed positions; said retrieval door assembly having singly opposing and directly attached spaced apart sidewalls extending rearwardly from said retrieval door assembly and positioned within the product retrieval bin internal walls, and directly attached spaced apart sidewalls that s an anti-, for receiving a vended product, movable within the product retrieval bin assembly between a lowered angled bottom positon beneath a lowermost portion of an opening into the product retrieval bin, and a horizontal raised bottom position, the lifting body having opposing, single, vertically extending spaced apart side members each having a bottom portion directly interconnected to a bottom member onto which a vended product is received, the opposing, single, vertically extending spaced apart side members and the bottom member being positioned entirely within the product retrieval bin assembly internal walls, the opposing, single, vertically extending spaced apart side members each having an upper portion operatively attached to said singly, opposing and directly attached spaced apart sidewalls of the product retrieval door assembly, the lifting body being movable between the lowered angled bottom position and the horizontal raised bottom positionto a height higher than the lowered angled bottom position as the retrieval door assembly is moved between said closed and open positions, with the horizontal raised bottom position of the interconnected bottom member presenting the vended product, resting thereon at a desired raised height for product retrieval.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651